      Case 2:19-cv-00638-JFC-MPK Document 109 Filed 01/21/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CORDIRO RAYMOND BROWN,                      ) CIVIL ACTION NO. 19-638
                                             )
               Plaintiff,                    ) SENIOR JUDGE JOY FLOWERS CONTI
                                             )
                                             )
                                             )
         vs.                                 )
                                             )
 MELINDA ADAMS, SCI Mercer                   )
 Superintendent, PHILLIP                     )
 MCCRACKEN, SCI Mercer Security              )
 Cpt., and OVA PAMALIA BEHER,                )
                                             )
                Defendants.                  )


                                          ORDER


       AND NOW, this 21st day of January, 2021, for the reasons set forth in the accompanying
memorandum opinion, the Report and Recommendation (“R&R”) (ECF No. 102) filed by the
magistrate judge is HEREBY ADOPTED, as supplemented in the accompanying memorandum
opinion, as the opinion of this court;
       IT IS FURTHER ORDERED that the objections (ECF No. 103) to the R&R filed by
plaintiff Cordiro Raymond Brown (“Brown”) are OVERRULED;
       IT IS FURTHER ORDERED that the Motion to Revoke In Forma Pauperis Status
(ECF No. 28) filed by defendants Melinda Adams, Ova Behr, Richard Coon, and Phillip
McCracken (collectively “defendants”) is DENIED.
       IT IS FURTHER ORDERED that the Motion to Dismiss for Lack of Exhaustion (ECF
No. 28) filed by defendants is GRANTED;
       IT IS FURTHER ORDERED that Motion for Sanctions (ECF No. 82) file by Brown is
DENIED;
       IT IS FURTHER ORDERED that the Motion for Sanctions (ECF No. 55) filed by
defendants is GRANTED;
     Case 2:19-cv-00638-JFC-MPK Document 109 Filed 01/21/21 Page 2 of 2




      IT IS FURTHER ORDERED that the motion for hearing (ECF No. 106) filed by
Brown is DENIED AS MOOT;
      IT IS FURTHER ORDERED that the motion for voluntary dismissal (ECF No. 107)
filed by Brown is DENIED;
      IT IS FURTHER ORDERED that the amended complaint (ECF No. 13) is HEREBY
DISMISSED WITH PREJUDICE; and
      IT IS FURTHER ORDERED that the Clerk shall mark this case CLOSED.


                                             IT IS SO ORDERED.


                                             /s/ JOY FLOWERS CONTI
                                             Joy Flowers Conti
                                             Senior United States District Court Judge




                                         2
